DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 15, 2021.
Applicant's election with traverse of Group I (claims 1-14) in the reply filed on July 15, 2021 is acknowledged.  The traversal is on the ground(s) that the search for Group I would be identical or similar to the search for Group II, so there would be no additional search or examination burden.  This is not found persuasive because the search for the article of Group I does not require a search in the method search areas.  The search for the method of Group II does not require a search in the article classes.  Examination of both Groups would be an examination burden because it would require a search in both the article areas and the manufacturing areas.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1, 2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groll et al. (U.S. 2017/0157895).  Groll et al. teaches cookware (paragraph [0003]) made from a bonded multi-layer composite (paragraph [0008]), the cookware comprising at least one upper metal layer 4, a lower metal layer 14 having a plurality of upwardly protruding, spaced-apart dimples (shown generally at lead line 12 in figure 2)formed thereon, and a graphite core layer 10a disposed between the at least one upper metal layer 4 and the lower metal layer 14 (figure 3), the graphite core layer 10a comprising a plurality of spaced-apart holes12  extending therethrough (figure 5), wherein the plurality of dimples extend through the plurality of holes (shown at lead line 12 in figure 2), and wherein the plurality of dimples are metallurgically bonded to the at least one upper metal layer (paragraph [0014]).

Regarding claim 2, the at least one upper metal layer comprises a layer of stainless steel or titanium bonded to a sub-layer of aluminum (paragraph [0032]).

Regarding claim 7, the graphite layer is made from pyrolytic graphite (paragraph [0010]).

Regarding claim 8, wherein lower metal layer has a central portion and an outer portion surrounding the central portion, wherein the plurality of dimples are formed in the central portion (figure 2), and wherein the central portion is recessed relative to the outer portion to receive the graphite core layer (figure 4).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Groll et al. (U.S. 2017/0157895) in view of Groll (U.S. 2013/0017410).  Groll (‘895) discloses the claimed invention except for the alclad material of the outer layers.  Groll (‘410) teaches that it is known to provide a multi-layer article with an outer layer made of alclad (see paragraph [0007]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cooking pan of Groll (‘895) with the upper layer being made of alclad, as taught by Groll (‘410), in order to use an inexpensive durable material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 



Regarding claim 5, the lower metal layer is made from stainless steel or titanium and wherein the plurality of dimples are bonded to the aluminum alloy of the at least one upper layer (paragraph [0032] of Groll (‘895)).

Regarding claim 6, wherein the stainless steel is a ferro-magnetic grade of stainless steel or other corrosion-resistant grade of stainless steel (paragraph [0032] of Groll (‘895)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Groll et al. (U.S. 2017/0157895) in view of Groll (U.S. 9,078,539).  Regarding claim 10, Groll et al. teaches cookware 30 made from a bonded multi-layer composite, the cookware comprising an upper layer 4 of stainless steel (paragraph [0032]) or titanium pre-bonded to a sub-layer of aluminum, a graphite core layer 10a comprising a plurality of spaced-apart holes 12 formed therethrough, and a lower layer 14 having a central portion including a plurality of upwardly protruding, spaced-apart dimples (shown at lead line 12 in figure 2, extending through the plurality of holes 12 in the graphite core layer 10a, and an outer portion surrounding the central portion (figure 2), wherein the central portion is recessed relative to the outer portion (figure 4), wherein the outer portion is bonded to the sub-layer of aluminum, and wherein the dimples are bonded to the sub-layer of aluminum (paragraph [0014]).
Groll (‘895) discloses the claimed invention except for the lower layer being made of stainless steel or titanium.  Groll (‘539) teaches that it is known to provide a multi-layer article with lower layer being made of stainless steel or titanium (see element 2; col. 3 lines 32-37).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cooking pan of Groll (‘895) with the lower layer being made of stainless steel or titanium, as taught In re Leshin, 125 USPQ 416. 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Groll et al. (U.S. 2017/0157895) in view of Groll (U.S. 2013/0017410), as applied to claim 10 above, and further in view of Groll (U.S. 2013/0017410).  The modified container of Groll (‘895) discloses the claimed invention except for the alclad material of the outer layers.  Groll (‘410) teaches that it is known to provide a multi-layer article with an outer layer made of alclad (see paragraph [0007]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified cooking pan of Groll (‘895) with the upper layer being made of alclad, as taught by Groll (‘410), in order to use an inexpensive durable material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Regarding claim 12, the aluminum alloy is an 1100 alloy (paragraph [0038] of Groll (‘895)).

Regarding claim 13, the lower layer is made from a ferro- magnetic grade of stainless steel or other corrosion-resistant grade of stainless steel (paragraph [0032] of Groll (‘895)).

Regarding claim 14, the graphite core layer is made from pyrolytic graphite (paragraph [0010] of Groll (‘895)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the multi-layers of the vessel.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736